SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter dated November 21, 2012 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: By letter dated November 21, 2012 the Company reported that a dividend will be paid to all shareholders registeredin the Caja de Valores as of November 29, 2012. It is a cash dividend of ARS 0.24166167729 per share (ARS 2.4166167729 per ADR) and will be paid on November 30, 2012. Additionally, the Record Date corresponding to the ADR holders will be November 29, 2012. Taxwithholding is not applicable. Gross Dividend ARS 120,000,000 Dividend per Share (FV ARS 1) ARS 0.24166167729 Dividend per ADR ARS 2.4166167729 Percentage on Capital Stock 24.166167729% SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria November 21, 2012 By: /S/ Saúl Zang Saúl Zang Responsible for the relationship with the markets
